Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Anderson on April 22, 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A treatment installation for treating workpieces, in the form of coated vehicle bodies, wherein the treatment installation includes a treatment chamber and a conveying device arranged to supply the workpiecesremove the workpieces convey the workpieces
wherein the treatment installation includes at least one circulating air module, wherein each circulating air module includes the following:
a gas supply for supplying gas to the treatment chamber; and
a gas removal arrangement for removing gas from the treatment chamber; and
a distributor device for distributing [[the]]a circulating air gas stream that is to be supplied to the treatment chamber over a plurality of inlet openings of the gas supply,


2.	(Currently Amended)  The treatment installation according to Claim 1, wherein the workpieces are receivable by 

3.	(Currently Amended)  The treatment installation according to 1, wherein 
a) the treatment installation includes at least one inlet opening for supplying gas to the treatment chamber and at least one outlet opening for removing gas from the treatment chamber, which are arranged on mutually opposing sides of the workpiece, wherein the at least one inlet opening 
b) at least one inlet opening and at least one outlet opening are arranged at a distance from one another that is at least approximately 60% of a total length of the workpiece, as seen in a workpiece longitudinal direction; and/or
c) the treatment installation includes at least one inlet opening for supplying gas to the treatment chamber and at least one outlet opening for removing gas from the treatment chamber, wherein the at least one inlet opening on the one hand and the at least one outlet opening on the other are arranged on different sides of the treatment chamber in relation to a vertical longitudinal center plane of the treatment chamber; and/or
d) the treatment installation includes one or more inlet openings for supplying gas to the treatment chamber and/or one or more outlet openings for removing gas from the treatment chamber, wherein the one or more of the inlet openings are arranged in one of two semi-chambers of the treatment chamber that are divided by a longitudinal center plane that runs vertically, horizontally or obliquely thereto, and/or wherein the one or more of the outlet openings are arranged in one of the two semi-chambers of the 
e) the treatment installation includes a plurality of inlet openings for supplying gas to the treatment chamber and a plurality of outlet openings for removing gas from the treatment chamber, wherein the inlet openings on the one hand and the outlet openings on the other are arranged at least approximately opposite one another in relation to a diagonal plane, wherein the diagonal plane extends parallel to the conveying direction

4.	(Canceled) 

5.	(Canceled) 

6.	(Canceled) 

7.	(Canceled) 

8.	(Canceled) 

9.	(Previously Presented)  The treatment installation according to Claim 1, wherein the treatment installation includes a plurality of inlet openings for supplying gas to the treatment chamber and a plurality of outlet openings for removing gas from the treatment chamber, wherein the inlet openings and the outlet openings are arranged such that gas is flowable through the treatment chamber transversely to the conveying direction and/or at least approximately diagonally.

10.	(Currently Amended)  The treatment installation according to Claim 1, wherein each circulating air module includes:
a fan device for driving a circulating air gas stream; and/or 
a separation device for separating contaminants out of the circulating air gas stream; and/or 
a collecting device arranged to remove

11.	(Previously Presented)  The treatment installation according to Claim 1, wherein the treatment installation includes one or more return ducts that each connect one or more outlet openings, through which a gas stream is removable from the treatment chamber, to a respective one or more inlet openings for supplying the circulating air gas stream and/or a flushing gas stream to the treatment chamber, wherein the one or more return ducts run at least approximately along planes that are oriented perpendicular to the conveying direction or extend at least approximately along planes that are oriented perpendicular to the conveying direction.

12.	(Currently Amended)  The treatment installation according to Claim 11, whereinsuch that an annular gas flow is producible within a circulating air module, and the annular gas flow extends at least approximately along a plane that is oriented perpendicular to the conveying direction.

13.	(Previously Presented)  The treatment installation according to Claim 1, wherein the treatment installation includes a heating installation that includes a self-contained heating gas guide arrangement, wherein a plurality of circulating air modules are coupled to the heating gas guide arrangement for heating the gas stream guided through the treatment chamber.

14.	(Currently Amended)  The treatment installation according to Claim 1, wherein the treatment installation includes at least one flushing module, wherein each flushing module includes following:
a gas supply for supplying gas to the treatment chamber; and/or
a gas removal arrangement for removing gas from the treatment chamber; and/or
a fan device for driving a flushing gas stream; and/or 
a separation device for separating contaminants out of the flushing gas stream; and/or 
a distributor device for distributing the flushing gas stream that is to be supplied to the treatment chamber over a plurality of inlet openings of the gas supply; and/or 
a collecting device arranged to remove 

15.	(Canceled) 

16.	(Previously Presented)  The treatment installation according to Claim 1, wherein the dividing wall is formed to follow a workpiece longitudinal contour, at least in certain regions.

17.	(Previously Presented)  The treatment installation according to Claim 1, wherein the treatment installation is a treatment installation for treating vehicle bodies, and in that the dividing wall includes a substantially vertical section that runs at least approximately parallel to a vehicle front or a vehicle rear of a vehicle body, a substantially horizontal section that runs at least approximately parallel to a front hood or rear hood of the vehicle body, and/or an oblique section that runs at least approximately parallel to A pillars or C pillars of the vehicle body.

18.	(Previously Presented)  The treatment installation according to Claim 17, wherein the dividing wall includes a plurality of inlet openings in the substantially vertical section that runs at least approximately parallel to a vehicle front or a vehicle rear of a vehicle body and/or a plurality of inlet openings in the oblique section that runs at least approximately parallel to A pillars or C pillars of the vehicle body.

19.	(Previously Presented)  The treatment installation according to Claim 1, wherein 
a) the treatment installation includes a plurality of flushing modules and/or a plurality of circulating air modules, wherein each circulating air module forms a heating zone or a holding zone of the treatment chamber; and/or
b) the treatment installation includes one or more flushing modules and/or one or more circulating air modules that are formed by a respective transport unit, wherein a transport unit is a transportable unit that is transportable from one location to another location as a whole and/or without further subdivision or further dismantling into constituent parts of the transport unit; and/or
c) the treatment installation includes a plurality of transport units that each form a transportable unit that is transportable from one location to another location as a whole and/or without further subdivision or further dismantling into constituent parts of the transport unit, wherein there is associated with the transport units in each case precisely one processing cycle and/or in each case precisely one processing position or holding position for processing a workpiece.

20.	(Canceled)

21.	(Canceled)	

22.	(Currently Amended)  The treatment installation according to Claim 10, wherein 
	the collecting device includes a collecting duct that is arranged outside the treatment chamber and into which a plurality of outlet openings open, 
	and/or 
	the collecting device includes a return duct arranged to remove

23.	(Previously Presented)  The treatment installation according to Claim 1, wherein

24.	(Canceled)

25.	(Previously Presented)  The treatment installation according to Claim 1, wherein the treatment installation includes at least one outlet opening, for removing gas from the treatment chamber, that is arranged in a base wall or side wall that delimits the treatment chamber.

26-29.	(Canceled)

30.	(Currently Amended)  A method for treating workpieces in the form of coated vehicle bodies, wherein the method includes the following:
supplying workpieces to a treatment chamber of a treatment installation; and/or 
guiding workpieces through the treatment chamber; and/or 
removing workpieces from the treatment chamber;
wherein 
wherein 
wherein for distributing a circulating air gas stream that is to be supplied to the treatment chamber is distributed over a plurality of inlet openings of the gas supply, 

31.	(Currently Amended)  The method according to Claim 30, wherein the workpieces are conveyed through the treatment chamber, at least in certain regions, by 

32.	(Currently Amended)  The method according to Claim 30, wherein gas is supplied to the treatment chamber by 

33.	(Currently Amended)  The method according to Claim 30, wherein the workpieces are conveyed through the treatment chamber discontinuously and/or in clocked manner, wherein the workpieces are stopped at one or more holding positions and a gas stream flows through [[them]]the workpieces there.

34.	(Previously Presented)  The method according to Claim 30, wherein gas supply to the treatment chamber and/or gas removal from the treatment chamber are performed discontinuously and/or in clocked manner, wherein a volumetric flow of the gas stream guided through the treatment chamber is reduced and/or interrupted if one or more workpieces are moved and/or arranged in undesired intermediate positions.

35.	(Previously Presented)  The method according to Claim 30, wherein a gas stream flows through the workpieces at least in certain regions or at least partly in a workpiece longitudinal direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753